The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Tao et al. (US 2019/0185018 A1) teaches an intelligent and prompt alarm system is designed on autonomous driving vehicles to help autonomous driving vehicles to communicate to human drivers more vigilantly and promptly, and to improve human driver's performance to take over when an autonomous driving failure occurs. In one embodiment, an alarm system can be developed several levels: 1) basic warning, 2) risk warning, and 3) emergency/take-over alarming. Tao does not seem to suggest receiving a communication from a neighboring vehicle and a driver alarm strength setting unit configured to set a driver alarm strength for changing to the manual drive mode according to determination of the manual drive mode.
Regarding independent claim 1, Tao taken either independently or in combination with the prior art of record fails to teach or render obvious a communication packet analyzer including a processor configured to analyze a communication packet of the transmission data received from the communication unit to set a data format change level; a manual drive mode determination unit including a processor configured to analyze an autonomous driving environment of the neighboring vehicle based on the data format change level to determine a manual drive mode of the subject vehicle; a driver alarm strength setting unit including a processor configured to set a driver alarm strength for changing to the manual drive mode according to determination of the manual drive mode; and an alarm 
Regarding independent claim 19, Tao taken either independently or in combination with the prior art of record fails to teach or render obvious analyzing, by the communication packet analyzer, a communication packet of the transmission data to set a data format change level; analyzing, by the manual drive mode determination unit, an autonomous driving environment of the neighboring vehicle based on the data format change level to determine a manual drive mode of the subject vehicle; setting, by the driver alarm strength setting unit, a driver alarm strength for changing to the manual drive mode according to determination of the manual drive mode; and outputting, by the alarm output unit, an alarm according to the driver alarm strength in conjunction with the other claim limitations.
Regarding independent claim 20, Tao taken either independently or in combination with the prior art of record fails to teach or render obvious a communication packet analyzer including a processor configured to analyze a communication packet of the transmission data received from the communication unit to set a data format change level; a manual drive mode determination unit including a processor configured to analyze an autonomous driving environment of the neighboring vehicle based on the data format change level to determine the manual drive mode of the subject vehicle; a driver alarm strength setting unit including a processor configured to set a driver alarm strength for changing to the manual drive mode according to determination of the manual drive mode; and an alarm output unit configured to output an alarm according to the driver alarm strength in conjunction with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668